      Case 3:20-cv-00202 Document 5 Filed on 06/19/20 in TXSD Page 1 of 3
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       June 19, 2020
                     IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

STEPHEN WAYNE RICHARDSON,                     §
TDCJ #1795088                                 §
                                              §
              Petitioner,                     §
                                              §
v.                                            §    CIVIL ACTION NO. 3:20-cv-0202
                                              §
LORIE DAVIS,                                  §
                                              §
              Respondent.                     §

                                 ORDER TO TRANSFER

       Stephen Wayne Richardson, an inmate in the custody of the Texas Department of

Criminal Justice–Correctional Institutions Division (TDCJ), has filed a petition for a writ

of habeas corpus under 28 U.S.C. §§ 2241, 2254. The petition challenges a prison

disciplinary conviction that was entered against Richardson at the Wayne Scott Unit in

Angleton, Texas. After reviewing the pleadings, the court concludes that this action must

be transferred to the Victoria Division for reasons set forth briefly below.

       Because Richardson is in custody pursuant to a judgment and sentence by a state

court in Texas, which has more than one federal district, jurisdiction over the petition is

determined by the place of conviction or the place of confinement, as follows:

       Where an application for a writ of habeas corpus is made by a person in
       custody under the judgment and sentence of a State court of a State which
       contains two or more Federal judicial districts, the application may be filed
       in the district court for the district wherein such person is in custody or in the
       district court for the district within which the State court was held which
       convicted and sentenced him and each of such district courts shall have
       concurrent jurisdiction to entertain the application.
      Case 3:20-cv-00202 Document 5 Filed on 06/19/20 in TXSD Page 2 of 3



28 U.S.C. § 2241(d). The Fifth Circuit has emphasized that, under § 2241(d), a petitioner

may seek a federal writ of habeas corpus in one of only two places: (1) the district in which

the state-court conviction was entered, or (2) the district within which the petitioner is

incarcerated. See Wadsworth v. Johnson, 235 F.3d 959, 962 (5th Cir. 2000).

       Neither Richardson’s present place of confinement at the Stevenson Unit

(DeWitt County), nor the place of his underlying state-court conviction (Bexar

County),1 are located within the Southern District of Texas, Galveston Division. See

28 U.S.C. § 124(b) (listing counties within the Southern District). Although the

disciplinary conviction at issue occurred at the Wayne Scott Unit (Brazoria County),

which is within the Southern District of Texas, Galveston Division, the Fifth Circuit

has held that a TDCJ disciplinary tribunal is not a “state court,” and, therefore, the

place where a disciplinary action occurred cannot be the basis for jurisdiction under

§ 2241(d). Wadsworth, 235 F.3d at 962. As a result, this court has no jurisdiction

over the pending habeas corpus petition. See id. at 961–62

       The district court for the district wherein an application for habeas corpus relief has

been filed may, in the exercise of its discretion and in furtherance of justice, transfer the

petition to another appropriate district court for hearing and determination. See 28 U.S.C.

§ 2241(d). The interests of justice would appear to be best served if this petition were



1
 Public records reflect that Richardson is serving a 35-year sentence for manslaughter in Bexar
County Cause No. 2010CR10629. See Offender Information Detail, Texas Department of
Criminal Justice, available at: http://offender.tdcj.texas.gov (last visited June 19, 2020).


                                              2
      Case 3:20-cv-00202 Document 5 Filed on 06/19/20 in TXSD Page 3 of 3



transferred to the United States District Court for the Southern District of Texas, Victoria

Division, where Richardson is located. See 28 U.S.C. § 124(b)(5) (placing DeWitt County

in the Southern District, Victoria Division).

       Accordingly, based on the foregoing, the Clerk of Court is ORDERED to

TRANSFER this habeas corpus proceeding to the Clerk of the United States District Court

for the United States District Court for the Southern District of Texas, Victoria Division,

and to terminate all pending motions.

       SIGNED at Galveston, Texas, on           June 19th                     , 2020.



                                          ___________________________________
                                              JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE




                                                3
